DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 8-10, 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 8,919,867) in view of  Isayama et al (8,360,463).
. 
Claims 6, 7, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Isayama et al. as applied to claim 1 above, and further in view of Zucal et al. (2009/0091103).
Davis does not disclose a tether coupled to the pillar. However Zucal discloses in figures  1 -7 a tether (T) coupled to an anchor (46) and the “second” separable portion of a trim pillar (50) (claim 6, 15) . the inflated state of the inflatable member (18) provides a cross-sectional overlap with an immediately adjacent window area of at least about 70%, the window area being positioned between the A-pillar, the B-pillar, and the roof siderail (figure 4) (claim 7, 18). At the time of invention PHOSITA would have found it obvious to modify Davis in view of Zucal. The motivation would have been limiting the amount of movement of the trim away from the pillar. 
Claims 11, 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Isayama et al.  As applied to claims 1 and 13 above, and further in view of Verner (US 2014/0312600).
Davis discloses an airbag behind the trim of the vehicle but does not disclose the exact location. However Verner explicitly discloses in figures 1 – 5 the deflated state of the inflatable member (60) comprises an inflection point in a region associated with the A-pillar (20) (claim 11, 19). In combination in the deflated state of the inflatable member positions the inflatable member proximate to a first side of the aperture in a region of the A-pillar trim member that is proximate to the roof siderail trim member, and wherein the deflated state of the inflatable member positions the inflatable member proximate to a second side of the aperture in a region of the A-pillar trim member that is distal to the roof siderail trim member (claim 12, 20). At the time of invention PHOSITA would have found it obvious to incorporate the teachings of Verner in Davis, since it is known in the art that that curtain airbags behind pillars will have inflection points for packaging in the vehicle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/               Primary Examiner, Art Unit 3614